Citation Nr: 1702239	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  10-06 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a neck disability to include mild upper thoracic strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel



INTRODUCTION

The Veteran's military service includes periods of active duty from February 2003 to April 2004, and from September 2006 to July 2007, as well as various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  The Veteran's service includes tours in the Persian Gulf.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Gretna, Louisiana, which denied the claim on appeal.  

In December 2014, the Board denied the appeal.  The Veteran appealed the matter to the Court of Appeals for Veterans Claims (the Court).  In August 2016, the Court entered a memorandum decision vacating and remanding the Board's December 2014 decision.  The appeal is again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Court entered a memorandum decision vacating and remanding the Board's December 2014 decision denying service connection for a neck disability, to include mild upper thoracic strain, on the basis that the December 2012 VA examination relied upon was inadequate.  Specifically, the Court stated that the December 2012 VA examiner was only instructed to provide a medical opinion as to whether the Veteran's current neck condition was the result of a 2002 injury or the surgical clips from her service-connected thyroidectomy.  As such, the instructions provided to the December 2012 VA examiner by the RO were "fatally flawed" in that they unduly limited the scope of the requested opinion to only certain theories of service connection.
Before the Court, the Veteran also raised the issue that her neck disability may constitute an undiagnosed illness related to her Persian Gulf War service.  The Court declined to address this argument as the matter was being remanded on other grounds.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant private or VA treatment records pertaining to the claim on appeal, to include VA treatment records dated from July 2014 to the present.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's claimed neck disability.  The claims file must be provided to the examiner for review in connection with the examination and the examiner must note it has been reviewed.

After reviewing the file including the entirety of this remand, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should:

(a)  State all diagnoses pertaining to the Veteran's claimed neck disability.  The examiner must state whether or not any symptomatology can be related to an undiagnosed illness or a medically unexplained chronic multisymptom illness.

(b)  With respect to each neck disorder identified by the examiner, the examiner should provide an opinion as to whether it is at least as likely as not that each disability is etiologically related to service or was manifest within one year of service discharge.  

(c)  With respect to each neck disorder identified by the examiner, the examiner should provide an opinion as to whether it is at least as likely as not that each disability was incurred or aggravated during a period of ACDUTRA or INACDUTRA.

The term "aggravation" means a chronic increase in the claimed disability; as contrasted to a temporary worsening of symptoms.  

In formulating the above opinions, the examiner is requested to consider all periods of the Veteran's active service and ACDUTRA/INACDUTRA participation, and the Veteran's lay statements.

The examiner should provide a complete rationale for any opinion provided.  

3.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant of the benefit requested is not granted, issue a supplemental statement of the case to the Veteran and her representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




